MEMORANDUM **  Erwin Leonel Solis, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review. The BIA did not abuse its discretion when it denied Solis’s untimely motion to reopen where Solis failed to demonstrate materially changed country conditions in Guatemala to qualify for an exception to the time limitations for a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii), Najmabadi, 597 F.3d 983, 991-92 (9th Cir. 2010) (BIA did not abuse its discretion where petitioner failed to introduce material evidence). PETITION FOR REVIEW DENIED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.